Citation Nr: 1404114	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-07 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a hearing in September 2013 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has bilateral tinnitus that began during active service or is related to an incident of service. 


CONCLUSION OF LAW

The Veteran's bilateral tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is competent to testify that his tinnitus began in 1969 and continued from that point.  His testimony about being exposed to aircraft noise is credible.  He reported to the February 2009 VA examiner that the onset began a few years prior to the examination.  The Board finds his June 2013 testimony regarding why that was not an accurate statement to be credible.  As a result, the February 2009 negative nexus opinion is assigned less probative weight than the Veteran's testimony.  Service connection for tinnitus is granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


